Title: To Thomas Jefferson from Henry Dearborn, 12 June 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                     War Deptm. June 12. 1806
                        
                        I have the honor of proposing for your approbation the following Appointments viz,
                  Auguste Chouteau, Cadet in the Regiment of Artillerists, to be appointed Ensign in the Second Regiment of Infantry.—
                  George Wood, Prentice Willard, Alder Patridge, William Patridge, Henry F. Martin, Alexander J. Williams & Henry J. Williams Cadets in the Regiment of Artillerists, to be appointed Cadets in the Corps of Engineers.—
                  Accept, Sir, &c.—
                        
                            
                        
                    